DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 12, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,751 in view of US 2011/0302132.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent and the claim in the current application differ only in that the current claim has an addition limitation.  Patent claim 1 includes the limitations for receiving a trigger signal, determining one or more destination nodes, determining a pathway, generating the resolution route, transmitting the request object, generating a destination node interface which includes a plurality of fields, receiving a request object signal and transmitting the request object signal.  The current claim 12 includes the same limitations as listed in patent claim 1 and additional limitations for providing a meta-model for a skeletal architecture of a resolution process and creating a dynamic resolution process by configuring the meta-model.  US 2011/0302132 discloses the workflow process may be modeled as a high-level flowchart (model of high-level flowchart is seen as meta-model of skeletal architecture), Para [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in US 2011/0302132 in patent US 10,868,751 in order to seamlessly integrate database and workflow solutions.  Current claims 13 and 20 are rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 				Regarding claim 1 (and claim 20), the claim has limitations for “providing a meta-model for a skeletal architecture of a resolution process for a request object and creating a dynamic resolution process by configuring the meta-model for the skeletal architecture of the resolution process”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Skeletal architecture is only mentioned once, in Para [0047] of the specification.  How to configure a meta-model for the skeletal architecture of the resolution process is not enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and claim 20), the claim has limitations for “providing a meta-model for a skeletal architecture of a resolution process for a request object and creating a dynamic resolution process by configuring the meta-model for the skeletal architecture of the resolution process”, which is unclear.  It is not clear what a meta-model for a skeletal architecture of a resolution process is.
Claim 8 recites the limitation "the rule scenario" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the resolution rule" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delacourt et al (US 10,552,796, hereinafter Delacourt, as disclosed in the IDS), in view of HSU et al (US 2013/0268936, hereinafter HSU, as disclosed in the IDS) and in view of Muthuvelu (US 2011/0302132, hereinafter Muthuvelu).

Regarding claim 1, Delacourt discloses a computer-implemented method for generating a dynamically configurable resolution route for transmitting a request object to one or more nodes in a receiving a request for approval, step 140, Fig. 1, such as a workflow approval from a user); determining one or more destination nodes in the network based on the resolution process (the approval request is associated with an approval template and approval group, step 130/140, Fig. 1, members in the approval group being destinations of the approval request);		 							transmitting the request object to the one or more destination nodes in the network based on the dynamic resolution route (notifying the members of the approval group of the received request, step 150, Fig. 1); receiving a request object resolution signal from a final destination node in the resolution route (receiving one or more responses to the approval request, step 160, Fig. 1); and transmitting the request object resolution signal to the first node based on the request object resolution signal (returning the indication of the result to the requestor, step 180, Fig. 1);			but does not explicitly disclose determining a pathway to the one or more destination nodes in the network based on the dynamic resolution process; generating a dynamic resolution route for transmitting the request object in the network based on a resolution scenario, the dynamic resolution route including the one or more destination nodes and the pathway to the one or more destination nodes.  HSU discloses a database for storing nodal data and workflow template operating between nodes, the workflow template having a plurality of route points each route point having a node, Para [0007], generating workflow route for the workflow object, searching for workflow template in database matching the workflow object, Para [0008], generate workflow route, Para [0024] and dynamic selection of workflows routes, Para [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in HSU in the system of Delacourt in order to specify and simplify all nodes in a workflow framework to achieve centralized control, dynamic retrieval and smart workflow automation;		and does not disclose providing a meta-model for a skeletal architecture of a resolution process for the request object; creating a dynamic resolution process by configuring the meta-model for the skeletal architecture of the resolution process.  Muthuvelu discloses the workflow process may be modeled as a high-level flowchart (model of high-level flowchart is seen as meta-model of skeletal architecture) and HSU discloses dynamic configuration of workflows, Para [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in Muthuvelu in the system of Delacourt in view with HSU in order to seamlessly integrate database and workflow solutions.
Regarding claims 2 and 14, Delacourt discloses the computer-implemented method in claim 1/13, wherein the final destination node is one of the one or more destination nodes (notifying the members of the approval group of the received request, step 150, Fig. 1).
Regarding claims 3 and 15, Delacourt discloses the computer-implemented method in claim 1/13, but not further comprising: accessing a node determination rule; and evaluating the dynamic resolution route, including the one or more destination nodes and the pathway to the one or more destination nodes, in near-real-time based on the node determination rule.  HSU discloses conventional workflows can be flexibly corrected and configure workflows dynamically without amending the workflow one by one, abstract, and there are rules of the workflow template, Para [0021].
Regarding claims 4 and 16, Delacourt discloses the computer-implemented method in claim 3/15, but not further comprising: modifying the one or more destination nodes or the pathway to the one or more destination nodes in the dynamic resolution route.  HSU discloses conventional workflows can be flexibly correct and configured workflows dynamically without amending the workflow one by one, abstract.  
Regarding claims 5 and 17, Delacourt discloses the computer-implemented method in claim 1/13, wherein the request object resolution signal comprises a notification signal (returning the indication of the result to the requestor, step 180, Fig. 1, this can be considered a notification).
Regarding claims 6 and 18, Delacourt discloses the computer-implemented method in claim 1/13, wherein request object resolution signal comprises an approval of an action request, a denial of an action request, a cancellation of the action request, or a re-initiation of the request object (the result of the approval request can be an approval or a denial, C: 5 R: 1-30
Regarding claim 8, Delacourt discloses the computer-implemented method in claim 1, but not wherein the resolution scenario is determined based on a resolution policy stored in a database.  HSU discloses a database for storing workflow template operating between nodes and generating workflow route according to workflow template Para [0007].
Regarding claim 9, Delacourt discloses the computer-implemented method in claim 1, further comprising: generating a destination node interface that includes a workflow inbox (approval groups retrieve approval request from an inbox, C: 21 R: 25-26, and the system defines who has access to various messages, C: 21 R: 17-20).
Regarding claim 11, Delacourt discloses the computer-implemented method in claim 9, wherein the destination node interface comprises a graphic user interface that includes a dynamic filter and a global search engine (end user has graphic user interface and user can search and filter search results, C: 37 R: 1-13).
Regarding claim 13, Delacourt discloses a computer-implemented method for generating a dynamically configurable resolution route for transmitting a request object to one or more nodes in a network, the method comprising: receiving a trigger signal from a first node in a network, the trigger signal being indicative of a request object being generated at the first node (receiving a request for approval, step 140, Fig. 1, such as a workflow approval from a user); determining one or more destination nodes in the network based on the resolution process, resolution schema or resolution scenario (the approval request is associated with an approval template and approval group, step 130/140, Fig. 1, members in the approval group being destinations of the approval request);											iteratively transmitting the request object to the one or more destination nodes in the network based on the resolution route (notifying the members of the approval group of the received request, step 150, Fig. 1); receiving a request object resolution signal from a final destination node in the resolution route (receiving one or more responses to the approval request, step 160, Fig. 1); and transmitting the request object resolution signal to the first node based on the request object resolution signal (returning the indication of the result to the requestor, step 180, Fig. 1);			but does not discloses querying a database in response to the trigger signal, and based on the a database for storing nodal data and workflow template operating between nodes, the workflow template having a plurality of route points each route point having a node, Para [0007], generating workflow route for the workflow object, searching for workflow template in database matching the workflow object, Para [0008], generate workflow route, Para [0024] and dynamic selection of workflows routes, Para [0027].  
Regarding claim 20, Delacourt discloses a system (system, Fig. 2) that generates a dynamically configurable resolution route for transmitting a request object in a network, the system comprising: a network interface (interface module); a request object resolution unit arranged to: receive a trigger signal from a first node in a network, the trigger signal being indicative of a request object being generated at the first node (receiving a request for approval, step 140, Fig. 1, such as a workflow approval from a user); determine one or more destination nodes in the network based on the dynamic resolution process (the approval request is associated with an approval template and approval group, step 130/140, Fig. 1, members in the approval group being destinations of the approval request); send the request object to the one or more destination nodes in the network based on the dynamic resolution route (notifying the members of the approval group of the received request, step 150, Fig. 1); receive a request object resolution signal from a final destination node in the resolution route (receiving one or more responses to the approval request, step 160, Fig. 1); and send the request object resolution signal to the first node based on the request object resolution signal (returning the indication of the result to the requestor, step 180, Fig. 1);											but does not disclose a database that stores a meta-model for a skeletal architecture of a resolution process and a resolution scenario; access a meta-model for a skeletal architecture of a a database for storing nodal data and workflow template operating between nodes, the workflow template having a plurality of route points each route point having a node, Para [0007], generating workflow route for the workflow object, searching for workflow template in database matching the workflow object, Para [0008], generate workflow route, Para [0024] and dynamic selection of workflows routes, Para [0027].  Muthuvelu discloses the workflow process may be modeled as a high-level flowchart (model of high-level flowchart is seen as meta-model of skeletal architecture) and HSU discloses dynamic configuration of workflows, Para [0027].  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delacourt, in view of HSU, in view of Muthuvelu and in view of Chandra et al (US 2014/0089390, hereinafter Chandra, disclosed in the IDS).

Regarding claims 7 and 19, Delacourt discloses the computer-implemented method in claim 1/13, wherein the request object resolution signal is transmitted via an application callback exit.  Chandra discloses the workflow completion information can be sent using a callback function, Para [0115].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught in Chandra in the system of Delacourt, in view of HSU and Muthuvelu in order to reduce communication overhead and eliminate single point failure associated with direct communication between client application and multiple network services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461